DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-21 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 2, 8, 9 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US Patent Application Publication No 2003/0103299) hereinafter referred to as Saito. 
Per Claims 1, 17 and 21 Saito discloses a magnetic device comprising: a tunnel magnetoresistance effect device; wherein the tunnel magnetoresistance effect device [0341], comprising
a structure (see figure 4) comprising a fixed magnetic layer having a ferromagnetic layer (24) and a free magnetic layer (26) that are laminated through an insulating barrier layer (25), wherein: 
the ferromagnetic layer (24) and an antiferromagnetic layer (including 22 and 23) laminated on the ferromagnetic layer constitute an exchange coupling film [0067]; 
the antiferromagnetic layer (including 22 and 23) includes an X(Cr-Mn) layer containing one or two or more elements X selected from the group consisting of the platinum group elements and Ni, and also containing Mn and Cr; (see [0121])
the X(Cr-Mn) layer has a first region (23) relatively near the ferromagnetic layer (24), and a second region (22) relatively far away from the ferromagnetic layer; and 
the content of Mn in the first region is higher than that in the second region (see [0121] and [0119])
Per Claim 2 Saito discloses the device of claim 1 including where the first region is in contact with the ferromagnetic layer. (as shown in figure 4)
Per Claim 8 Saito discloses the device of claim 1 including where the tunnel magnetoresistance effect device is disposed on a substrate (20); and the fixed magnetic layer is laminated nearer to the substrate than the free magnetic layer. (as shown in figure 4)
Per Claim 9 Saito discloses the device of claim 1 including where the tunnel magnetoresistance effect device is disposed on a substrate (31); and the fixed magnetic layer is laminated farther away from the substrate than the free magnetic layer. (as shown in figure 4)
Per Claim 18 Saito discloses the device of claim 17 including a magnetic head [0098] including the tunnel magnetoresistance effect device as a reading device. [0193]
Per Claim 19 Saito discloses the device of claim 17 including a magnetic memory including the tunnel magnetoresistance effect device as a recording device. [0191]
Per Claim 20 Saito discloses the device of claim 17 including a magnetic sensor having the tunnel magnetoresistance effect device as a detection device. [0098]

Allowable Subject Matter
Claims 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10-16 are allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894